Opinion issued September 24, 2019




                                        In The

                               Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00757-CR
                            ———————————
                  JEFFREY CURTIS JOHNSON, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee



                      On Appeal from 426th District Court
                             Bell County, Texas1
                         Trial Court Cause No. 75505




1
     The Texas Supreme Court transferred this appeal from the Court of Appeals for
     the Third District of Texas to this Court pursuant to its docket equalization powers.
     See TEX. GOV’T CODE ANN. § 73.001 (West 2013); Misc. Docket No. 17-9128
     (Tex. Sept. 28, 2017). We are unaware of any conflict between the precedent of the
     Third Court of Appeals and that of this Court on any relevant issue. See TEX. R.
     APP. P. 41.3.
                          MEMORANDUM OPINION
      Appellant, Jeffrey Curtis Johnson, was found guilty after a jury trial of the

capital-felony offense of capital murder.2 The trial court assessed appellant’s

punishment at life without the possibility of parole, which is the only possible

sentence for this non-death penalty offense.3 The trial court certified that this was

not a plea-bargain case, and that appellant had the right of appeal. See TEX. R. APP.

P. 25.2(a)(2). Appellant timely filed a notice of appeal and new counsel was

appointed.

      Appellant’s appointed counsel has filed a motion to withdraw, along with an

Anders brief stating that the record presents no reversible error and that, therefore,

the appeal is without merit and is frivolous. See Anders v. California, 386 U.S. 738

(1967). Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying this Court with references to the record and

legal authority. See id. at 744; see also High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the record and

that he is unable to advance any grounds of error that warrant reversal. See Anders,




2
      See TEX. PENAL CODE ANN. §§ 12.31(a), 19.02(b)(1), 19.03(a)(2), (8), (b) (West
      2011).
3
      See TEX. PENAL CODE ANN. § 12.31(a)(2) (West 2013).


                                          2
386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st

Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that he has delivered a copy of the motion

to withdraw and Anders brief to appellant and informed him of his right to file a pro

se response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Furthermore, counsel has certified that he sent appellant the form motion for pro se

access to the records to prepare his response. See Kelly v. State, 436 S.W.3d 313,

322 (Tex. Crim. App. 2014). Appellant has not filed a pro se response to his

counsel’s Anders brief and his deadline has expired.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005) (reviewing court is not to address merits of each claim

raised in Anders brief or pro se response after determining there are no arguable

grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may challenge a

holding that there are no arguable grounds for appeal by filing a petition for


                                         3
discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178
S.W.3d at 827 & n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.4 See TEX. R. APP. P. 43.2(a). Attorney Justin Bradford Smith

must immediately send the required notice and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending

motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




4
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                           4